*617ON REHEARING.
Mr. Justice Sharp
delivered the opinion of the Court.
Motions for rehearing were filed in this cause, and after considering same the original judgment heretofore entered in this cause is reformed to read as follows:
It having been made known to this Court by the certificate of the Clerk of the District Court of Dallas County, Texas, that petitioner has paid into the registry of that court the sum of $75,000.00 in cash, as consideration for the land and premises involved in the suit, this cause is remanded to the trial court with instructions to render judgment in favor of petitioner for title and possession of the land and premises involved in this suit, and to render judgment in favor of respondent for the said sum of $75,000.00 now so held in the registry of that court; and the suggestion having been made by respondent’s attorney in the Court of Civil Appeals, as well as here, that pending the appeal in this case the respondent has died, it is further ordered that pursuant to Rule 369a, Texas Rules of Civil Procedure, such judgment shall be rendered as if all the parties interested therein were living, and it shall have the same force and effect as if rendered in the lifetime of all the parties thereto; and all costs shall be taxed against the respondent. The trial court shall enter all necessary orders to consummate the judgment herein rendered.
Having reformed the judgment as above indicated, the motions for rehearing are overruled.
Opinion delivered April 6, 1949.